DETAILED ACTION
This is a non-final Office action in response to communications received on 7/30/2020.  Claims 1-20 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings filed 7/30/2020 are acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6, 8, 12-13, 15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10 and 13-15 of U.S. Patent No. 10796022. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation of claims 1-2, 5-6, 8, 12-13, 15 and 19 of the instant application is a broader version of a limitation in claims 1-3, 8-10 and 13-15 of U.S. Patent No. 10796022.

Instant Application
US Patent 10796022
Claims 1, 8 & 15.  

 receiving an evaluation value from a source entity, the evaluation value relating to an evaluation entity; 



defining entries for one or more source entities in trusted source data secured in one or more data blocks on a blockchain; 










searching the trusted source data secured in the data blocks on the blockchain for an entry corresponding to the source entity; and 

if the entry corresponding to the source entity is found in the trusted source data: 

obtaining the evaluation value for the evaluation entity from the blockchain, 









calculating a new evaluation value for the evaluation entity, and 






securely committing the new evaluation value for the evaluation entity to a new data block on the blockchain.
Claims 2, 9 and 16.  The computer-implemented method of claim 1, where: 

each entry defined for the source entities in the trusted source data secured in one or more data blocks on the blockchain includes a weight value for a corresponding source entity; and the method includes: if the entry corresponding to the source entity is found in the trusted source data, 

obtaining the weight value corresponding to the source entity from the entry; and

 the step of calculating a new evaluation value for the evaluation entity comprises calculating a new evaluation value for the evaluation entity based on the evaluation value obtained for the evaluation entity from the blockchain and the received evaluation value weighted according to the obtained weight value
Claims 1, 8 & 13: 

receiving an evaluation value signal from a source entity, the evaluation value signal relating to an evaluation entity having an evaluation score secured on an evaluation data blockchain; 

defining entries for one or more source entities in trusted source data secured on a trusted source blockchain, wherein the trusted source blockchain is different than the evaluation data blockchain, wherein each source entity in the entries for each of the one or more source entities corresponds to a weight; verifying whether the source entity is identified in the trusted source data wherein verifying whether the source entity is identified in the trusted source data comprises 

searching the trusted source blockchain for an entry corresponding to the source entity; wherein when the source entity is identified in the trusted source data: 




obtaining a weight corresponding to the source entity from the entry corresponding to the source entity, obtaining the evaluation score for the evaluation entity from a first evaluation data block in the evaluation data blockchain, where the first evaluation data block is a most recent evaluation data block in the evaluation data blockchain, 

calculating a new evaluation score based on the evaluation score obtained from the first evaluation data block of the evaluation data blockchain and the received evaluation signal weighted according to the weight from the trusted source blockchain, and 

securely committing the new evaluation score to the evaluation data blockchain in a second evaluation data block.
Claims 5, 12: The computer-implemented method of claim 1, where the method includes: defining another entry for another source entity in a data block and committing the data block to the blockchain.
Claims 2, 9 and 14: where the method includes: 
defining another entry for another source entity in a change data block and committing the change data block to the trust source blockchain.
Claims 6, 13 and 19: where the method includes: modifying one of the entries for the one or more source entities trusted source in a data block and committing the data block to the blockchain
Claims 3, 9 and 15: where the method includes: modifying one of the entries for the one or more source entities on a trusted source blockchain in a change data block and committing the change data block to the trust source blockchain.



Claim Objections
Claims 1-2, 8-9 and 15-16 are objected to for the following informalities: the claim phrase “calculating a new evaluation value for the evaluation entity based on the evaluation value obtained for the evaluation entity from the blockchain and the received evaluation value weighted according to the obtained weight value” is unclear because it is unclear whether the claim is disclosing that the new evaluation value or the received evaluation value is “weighted according to the obtained weight value”.  This confusion is, in part, because in the claims from which these claims depend (claims 1, 8 and 15), “an evaluation value” is disclosed as being receive and then subsequently obtained (the evaluation value), however this limitation appears to distinguish between the two indicating that the new/received evaluation value is weighted.  It is unclear how the three evaluation values (i.e. the new, the obtained and the received) relate to one another from these two claims (1-2, 8-9 and 15-16).  Appropriate correction is required.
Claims 6, 13 and 19 are objected to for the following informalities: the claim language “one or more source entities trusted source” is grammatically incorrect.  Did Applicant mean source entities in trusted source data?  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a signal.
Claim 15 recites “[a] computer storage medium.”  The specification does not provide a definition of the computer storage medium.  Pending claims are interpreted as broadly as their claims reasonably allow.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a recording medium (also called computer-readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of recording medium, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.s.C. §1 01 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a recording medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).
Claims 16-20 fail to remedy the deficiencies of the claim from which they depend and are therefore similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 5-6, 8, 12-13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0021598).
Regarding claim 1, Lee discloses the limitations substantially as follows:
A computer-implemented method for secure management of evaluation data, the method comprising: 
receiving an evaluation value from a source entity, the evaluation value relating to an evaluation entity (Lee, paras. [0106], [0112]-[0114], [0117]-[0118], [0167]: receiving a trust score (i.e. evaluation score) for another/multiple users (i.e. relating an evaluation entity) from one or more users (i.e. from a source entity)); 
defining entries for one or more source entities in trusted source data secured in one or more data blocks on a blockchain (Lee, paras. [0099], [0117]-[0120], [0164], [0167]: defining records/entries for one or more users (i.e. source entities) in trust and event information (i.e. trusted source data) stored/secured in blocks on a main blockchain or sidechain (i.e. on a blockchain));
searching the trusted source data secured in the data blocks on the blockchain for an entry corresponding to the source entity (Lee, paras. [0112]-[0114], [0118]-[0120], [0133]-[0134], [0139], [0178], [0183]: searching the trust and event information stored on blocks of the main/side blockchain for an event record (i.e. entry) corresponding to an identifier for the user/corporate entity (i.e. source entity)); and
if the entry corresponding to the source entity is found in the trusted source data (Lee, paras. [0118]-[0120], [0134], [0139], [0143], [0183]: when an event record/entry with an identifier corresponding to the user/corporate entity (i.e. source entity) is found in the trust and event information); 
obtaining the evaluation value for the evaluation entity from the blockchain (Lee, paras. [0112]-[0114], [0117]-[0118], [0143], [0164]-[0165], [0178], [0183]: retrieving/obtaining the trust category and trust information score (i.e. evaluation values) for another/multiple users (i.e. for evaluation entity) from the blockchain),        
calculating a new evaluation score (Lee, paras. [0117]-[0121], [0164]-[0165]: updating/generating a new trust score as part of updated/new trust information (i.e. a new evaluation score) based on inputted events), and 
securely committing the new evaluation value for the evaluation entity to a new data block on the blockchain (Lee, paras. [0117]-[0121], [0125], [0128]: storing the new score as trust and event information for the user in new blocks on the blockchain).
Lee does not explicitly disclose that a new trust score is generated every time an event record is found and a trust category and score is retrieved/obtained from the blockchain, however it would have been obvious to one of ordinary skill in the art at the time of the invention to update the trust information and trust score when the “timestamp associated with the most recent generated trust information . . . is older than a certain threshold period of time” (Lee, para. [0165]) in order to ensure that the trust information accurately reflects the current trust status of the user.

Regarding claims 5 and 12, Lee discloses the computer-implemented method of claims 1 and 2 and the system of claims 9-10.
Lee teaches the limitations of claims 5 and 12 as follows:
where the method includes: defining another entry for another source entity in a data block and committing the data block to the blockchain (paras. paras. [0114], [0117]-[0119], [0164]-[0165]: generating another record/entry for other users/corporate entities for new events (i.e. for another source entity) in an additional new block (i.e. change data block) and storing/committing the new block to the main/sidechain of the blockchain).

Regarding claims 6, 13 and 19, Lee discloses the computer-implemented method of claims 1 and 2, the system of claims 9-10, and the computer storage medium of claims 15-16.
Lee teaches the limitations of claims 6, 13 and 19 as follows:
where the method includes: modifying one of the entries for the one or more source entities trusted source in a data block and committing the data block to the blockchain (paras. [0114], [0117]- [0119], [0164]-[0165]: updating/modifying the event records/entries for users/corporate entities on the blockchain and storing/saving the updated/changed event records/data blocks to the blockchain).

	Regarding claim 8, Lee discloses the limitations substantially as follows:A system for secure management of evaluation data, the system comprising: 
one or more processors; and 
one or more memory devices in communication with the one or more processors, the memory devices having computer-readable instructions stored thereupon that, when executed by the processors, cause the processors to perform a method for secure management of evaluation data comprising: 
receiving an evaluation value from a source entity, the evaluation value relating to an evaluation entity (Lee, paras. [0106], [0112]-[0114], [0117]-[0118], [0167]: receiving a trust score (i.e. evaluation score) for another/multiple users (i.e. relating an evaluation entity) from one or more users (i.e. from a source entity)); 
defining entries for one or more source entities in trusted source data secured in one or more data blocks on a blockchain (Lee, paras. [0099], [0117]-[0120], [0164], [0167]: defining records/entries for one or more users (i.e. source entities) in trust and event information (i.e. trusted source data) stored/secured in blocks on a main blockchain or sidechain (i.e. on a blockchain)); 
searching the trusted source data secured in the data blocks on the blockchain for an entry corresponding to the source entity (Lee, paras. [0112]-[0114], [0118]-[0120], [0133]-[0134], [0139], [0178], [0183]: searching the trust and event information stored on blocks of the main/side blockchain for an event record (i.e. entry) corresponding to an identifier for the user/corporate entity (i.e. source entity)); and 
if the entry corresponding to the source entity is found in the trusted source data (Lee, paras. [0118]-[0120], [0134], [0139], [0143], [0183]: when an event record/entry with an identifier corresponding to the user/corporate entity (i.e. source entity) is found in the trust and event information); 
obtaining the evaluation value for the evaluation entity from the blockchain (Lee, paras. [0112]-[0114], [0117]-[0118], [0143], [0164]-[0165], [0178], [0183]: retrieving/obtaining the trust category and trust information score (i.e. evaluation values) for another/multiple users (i.e. for evaluation entity) from the blockchain),        
calculating a new evaluation score (Lee, paras. [0117]-[0121], [0164]-[0165]: updating/generating a new trust score as part of updated/new trust information (i.e. a new evaluation score) based on inputted events), and 
securely committing the new evaluation value for the evaluation entity to a new data block on the blockchain (Lee, paras. [0117]-[0121], [0125], [0128]: storing the new score as trust and event information for the user in new blocks on the blockchain).
Lee does not explicitly disclose that a new trust score is generated every time an event record is found and a trust category and score is retrieved/obtained from the blockchain, however it would have been obvious to one of ordinary skill in the art at the time of the invention to update the trust information and trust score when the “timestamp associated with the most recent generated trust information . . . is older than a certain threshold period of time” (Lee, para. [0165]) in order to ensure that the trust information accurately reflects the current trust status of the user.

	Regarding claim 15, Lee discloses the limitations substantially as follows:
A computer storage medium having computer executable instructions stored thereon which, when executed by one or more processors, cause the processors to execute a method for secure management of evaluation data comprising:
receiving an evaluation value from a source entity, the evaluation value relating to an evaluation entity (Lee, paras. [0106], [0112]-[0114], [0117]-[0118], [0167]: receiving a trust score (i.e. evaluation score) for another/multiple users (i.e. relating an evaluation entity) from one or more users (i.e. from a source entity)); 
defining entries for one or more source entities in trusted source data secured in one or more data blocks on a blockchain (Lee, paras. [0099], [0117]-[0120], [0164], [0167]: defining records/entries for one or more users (i.e. source entities) in trust and event information (i.e. trusted source data) stored/secured in blocks on a main blockchain or sidechain (i.e. on a blockchain));
searching the trusted source data secured in the data blocks on the blockchain for an entry corresponding to the source entity (Lee, paras. [0112]-[0114], [0118]-[0120], [0133]-[0134], [0139], [0178], [0183]: searching the trust and event information stored on blocks of the main/side blockchain for an event record (i.e. entry) corresponding to an identifier for the user/corporate entity (i.e. source entity)); and
if the entry corresponding to the source entity is found in the trusted source data (Lee, paras. [0118]-[0120], [0134], [0139], [0143], [0183]: when an event record/entry with an identifier corresponding to the user/corporate entity (i.e. source entity) is found in the trust and event information); 
obtaining the evaluation value for the evaluation entity from the blockchain (Lee, paras. [0112]-[0114], [0117]-[0118], [0143], [0164]-[0165], [0178], [0183]: retrieving/obtaining the trust category and trust information score (i.e. evaluation values) for another/multiple users (i.e. for evaluation entity) from the blockchain),        
calculating a new evaluation score (Lee, paras. [0117]-[0121], [0164]-[0165]: updating/generating a new trust score as part of updated/new trust information (i.e. a new evaluation score) based on inputted events), and 
securely committing the new evaluation value for the evaluation entity to a new data block on the blockchain (Lee, paras. [0117]-[0121], [0125], [0128]: storing the new score as trust and event information for the user in new blocks on the blockchain).
Lee does not explicitly disclose that a new trust score is generated every time an event record is found and a trust category and score is retrieved/obtained from the blockchain, however it would have been obvious to one of ordinary skill in the art at the time of the invention to update the trust information and trust score when the “timestamp associated with the most recent generated trust information . . . is older than a certain threshold period of time” (Lee, para. [0165]) in order to ensure that the trust information accurately reflects the current trust status of the user.

Claims 2-4, 7, 9-11, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0021598), as applied to claims 1, 8 and 15, further in view of Nagla (US 2018/0075527).
Regarding claims 2, 9 and 16, Lee discloses the computer-implemented method of claim 1, the system of claim 9, and the computer storage medium of claim 15.
Lee teaches the limitations of claims 2, 9 and 16 as follows:
where: 
each entry defined for the source entities in the trusted source data secured in one or more data blocks on the blockchain includes a weight value for a corresponding source entity (Lee, paras. [0117]-[0120], [0164], [0167]: each record/entry for one or more users (i.e. source entities) in trusted event information stored/secured on blocks of the main/side blockchain includes a trust category (i.e. weight) for a corresponding user (i.e. source entity));
and the method includes: if the entry corresponding to the source entity is found in the trusted source data, (i.e. paras. [0112]-[0114], [0119]-[0120], [0139], [0167]: verifying the identifier of the user/corporate entity in the trust information comprises searching a sidechain (i.e. trusted source blockchain) for an event record (i.e. entry) comprising a blockchain identifier for the user/corporate entity); 
obtaining the weight value corresponding to the source entity from the entry; and the step of calculating a new evaluation value for the evaluation entity comprises calculating a new evaluation value for the evaluation entity (Lee, paras. [0117]-[0118], [0164], [0178], [0183]: obtaining a trust category (i.e. weight) for the user/corporate entity (i.e. corresponding to source entity) from the record/entry, and the calculating a new score (i.e. evaluation value) comprises calculating a new score for another/multiple users (i.e. an evaluation entity)).
Lee does not explicitly teach the remaining limitations of claims 2, 9 and 16 as follows:
calculating a new evaluation value based on the evaluation value obtained for the evaluation entity from the blockchain and the received evaluation value weighted according to the obtained weight value
However, in the same field of endeavor, Nagla teaches the remaining limitations of claims 2, 9 and 16 as follows:
calculating a new evaluation value based on the evaluation value obtained for the evaluation entity from the blockchain and the received evaluation value weighted according to the obtained weight value (Nagla, paras. [0088], [0091], [0093], [0115]: calculating a changed/new credit score (i.e. new evaluation value) based upon the credit score (i.e. evaluation value) obtained for the individual (i.e. evaluation entity) from the blockchain and received credit score calculations weighted according to different weights for different credit data metrics)
Lee is combinable with Nagla because both are from the same field of endeavor of storing scores on a blockchain.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Nagla’s method of generating new score based on previous scores and weightings with the system of Lee in order to enable tailoring new scores to reflect new priorities based upon metrics that can be lowered or raised at any point to reflect updated priorities and threats.

Regarding claims 3, 10 and 17, Lee and Nagla disclose the computer-implemented method of claims 1 and 2, the system of claims 9-10, and the computer storage medium of claims 15-16.
Lee teaches the limitations of claims 3, 10 and 17 as follows:
where the method includes: defining another entry for another source entity in a data block, where the another entry includes a weight value for the another source entity, and committing the data block to the blockchain (paras. [0114], [0117]- [0119], [0164]-[0165]: generating another record/entry for other users/corporate entities (i.e. for another source entity) comprising updated/new trust information in an additional new block, where the trust information includes a trust category/weighting (i.e. weight value) for the other user/corporate entity, and storing/committing the new block to the blockchain).

Regarding claims 4, 11 and 18, Lee and Nagla disclose the computer-implemented method of claims 1 and 2, the system of claims 9-10, and the computer storage medium of claims 15-16.
Lee teaches the limitations of claims 4, 11 and 18 as follows:
where the method includes: modifying the weight value for a particular one of the source entities in trusted source data in a data block and committing the data block to the blockchain (paras. [0114], [0117]-[0119], [0164]-[0165]: updating/modifying the trust category (i.e. weight value) of the event and trust information (i.e. in trusted source data) for storage in event records/entries for a user/corporate entity (i.e. particular one of the source entities) and storing/saving the updated/changed event records/data blocks to the blockchain).

Regarding claims 7, 14 and 20, Lee discloses the computer-implemented method of claims 1 and 2, the system of claims 9-10, and the computer storage medium of claims 15-16.
Lee teaches the limitations of claims 7, 14 and 20 as follows:
where one or more of the data blocks on the blockchain includes at least one of:
a first executable script that, when executed, performs the step of searching the trusted source data for an entry corresponding to the source entity (Lee, paras. [0098], [0112]-[0114], [0119]-[0120], [0139], [0167]: wherein processing of the blocks of the main/sidechain blockchain includes automatic execution according to smart contracts (i.e. using a first executable script) which prompts searching the blockchain for records/entries corresponding to the user/corporate entity); 
Lee does not explicitly teach the remaining limitations of claims 7, 14 and 20 as follows:
and a second executable script that, when executed, performs the steps of calculating a new evaluation score, and securely committing the new evaluation value for the evaluation entity to a new data block on the blockchain
However, in the same field of endeavor, Nagla teaches the remaining limitations of claims 7, 14 and 20 as follows:
and a second executable script that, when executed, performs the steps of calculating a new evaluation score, and securely committing the new evaluation value for the evaluation entity to a new data block on the blockchain (Nagla, paras. [0078], [0088], [0091], [0093], [0115], [0155]: processing blocks/contracts to generate a new credit/evaluation score based on weightings and store/commit the new scores for the individual to a new block of a blockchain includes converting the contracts/blocks into scripts for execution (i.e. includes a second executable script)).
Lee is combinable with Nagla because both are from the same field of endeavor of storing scores on a blockchain.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Nagla’s method of executing scripts to store a new score generated based on weightings on a blockchain with the system of Lee in order to enable tracking and tailoring new scores to reflect new priorities based upon metrics that can be lowered or raised at any point to reflect updated priorities and threats.

Conclusion
For the above-stated reasons, claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438